Citation Nr: 1243141	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of teeth, to include gum disease, for dental treatment purposes only, claimed as secondary to in-service chemical exposure. 

2.  Entitlement to service connection for loss of vision, to include bilateral cataracts, claimed as secondary to in-service chemical exposure. 

3.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to in-service chemical exposure. 

4.  Entitlement to service connection for prostate cancer, claimed as secondary to in-service chemical exposure. 

5.  Entitlement to service connection for loss of bladder control, claimed as secondary to prostate cancer and in-service chemical exposure. 

6.  Entitlement to service connection for loss of bowel control, claimed as secondary to prostate cancer and in-service chemical exposure. 

7.  Entitlement to service connection for diverticulitis, claimed as secondary to prostate cancer and in-service chemical exposure. 

8.  Entitlement to a compensable rating for right ear sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision on behalf of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board for additional development in April 2011.  The requested development has been substantially completed.  A subsequent September 2012 rating decision established service connection for tinnitus.  The Veteran was notified of this decision and his appellate rights.  There is no evidence of any disagreement from the assigned rating or effective date and the service connection issue previously on appeal is considered to have been fully resolved.  

The Board notes that a review of the record shows the Veteran requested entitlement to compensation for a "[c]ondition of both ears" and that service connection was established for impaired hearing, mixed type, in an April 1954 rating decision.  A handwritten note indicates service connection was established for the right ear only.  VA correspondence dated April 6, 1954, in pertinent part, notified the Veteran that service connection was established for impaired hearing without indication of the specific ear.  A March 1954 VA examination report included a diagnosis of "[i]mpaired hearing, mixed type, RIGHT."  Although the Veteran requested entitlement to an increased rating for bilateral hearing loss in September 2008, the November 2008 rating decision specifically addressed the increased rating issue as for impaired hearing, mixed type, right.  The Veteran subsequently expressed disagreement with the denial of entitlement to a compensable rating, but has expressed no disagreement with the implicitly denied issue of service connection for left ear hearing loss.  Therefore, the Board finds that the increased rating issue as listed on the title page of this decision has been appropriately developed for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's claim that he was exposed to medically significant radiation during active service is inherently incredible.

3.  A dental disorder for VA treatment or compensation purposes is not shown by the evidence of record.

4.  The Veteran is not a radiation-exposed veteran and there is no credible evidence that a radiogenic disease was incurred as a result of medically significant radiation exposure during active service.

5.  Loss of vision, to include bilateral cataracts, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service. 

6.  Diabetes mellitus, type II, was not manifest during active service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service. 

7.  Residuals of prostate cancer were not manifest during active service, were not manifest within one year of service, and are not shown to have developed as a result of an established event, injury, or disease during active service.

8.  Loss of bladder control was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not shown to have developed as a result of a service-connected disability.  

9.  Loss of bowel control was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not shown to have developed as a result of a service-connected disability.  

10.  Diverticulitis was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not shown to have developed as a result of a service-connected disability.  

11.  The Veteran's right ear sensorineural hearing loss is manifested by no more than level IV hearing acuity and under applicable VA law for compensation purposes level I hearing acuity for the left ear.



CONCLUSIONS OF LAW

1.  The criteria for service connection for treatment or compensation purposes for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.381, 4.150 (2012).

2.  Loss of vision, to include bilateral cataracts, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  Diabetes mellitus, type II, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  Residuals of prostate cancer were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

5.  Loss of bladder control was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

6.  Loss of bowel control was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

7.  Diverticulitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

8.  The criteria for a compensable rating for right ear sensorineural hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in May 2008 and July 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, service department reports, VA treatment and examination reports, private treatment records, internet source information obtained from the Veteran, and the Veteran's statements in support of his claim.  The Board notes that in his April 2008 claim the Veteran claimed he had bilateral vision loss, diabetes, residuals of prostate cancer to include loss of bladder and bowel control, diverticulitis, and dental disabilities to include teeth and gum disease as a result of exposure to chemicals during service on the "LUCIAN ISLANDS" and Elmendorf Air Force Base (AFB).  In a June 2008 statement he described having been exposed to a foam used in the suppression of aircraft fires and having been exposed to jet fuel, chlorinated solvents, and burning magnesium at Shemya (AFB) in the Aleutian Islands, Alaska, in 1952.  He noted the name of the base had been changed to Eareckson AFB.  He provided a copy of an April 2006 Military Munitions Response Program fact sheet which noted that three sites were to be investigated on Shemya Island with a focus on how munitions at the sites could affect people or the environment.  It was noted that environmental concerns included potential dioxin-contaminated soil at a former fire training area.  In a July 2008 statement he also stated he had been exposed to fire fighting chemicals during service at Chamerlin AFB in Minnesota, Sherman AFB in Kansas, and Alexindria AFB in Louisiana.  Service department reports dated in September 2011 and April 2012 noted, in essence, that there were no records indicating the Veteran was exposed to tactical herbicides nor that a hazardous exposure incident occurred at Eareckson AFB during 1952 to 1953.  

A July 2012 VA memorandum provided a summary of the efforts taken to assist the Veteran in verify his chemical exposure claim.  It was noted that based upon the service department reports of record it could not be conceded that he had chemical exposure during the timeframe in question.  The Board finds that service records show the Veteran's duties in service included fire fighting and that it may be presumed that he had some exposure to jet fuel and fire fighting chemicals, but that neither the Veteran nor the available record have identified existing records that could document his exposure to any specific chemicals in service.  Therefore, no further assistance as to this matter is required.

The Veteran also asserted in a July 2008 statement that he has disabilities as a result of radiation exposure during active service as a result of fallout rumored to have come from Russia or Amchitka Island.  He has provided no probative evidence indicating any actual radiation exposure in service nor evidence indicating any reasonable probability that further VA assistance would substantiate his claim of exposure due to nuclear testing in Russia or on Amchitka Island, Alaska.  Although publicly available information shows the United States Government conducted three underground nuclear tests on Amchitka Island, the first test, Long Shot, is shown to have occurred in October 1965.  The Veteran's service records show he served in Alaska from February 1952 to February 1953.  The service department has reported that there is no evidence of a hazardous exposure incident of any type having occurred at Eareckson AFB during 1952 to 1953.  Therefore, the Board finds the Veteran's claim that he was exposed to radiation, in essence, to a medically significant degree during active service is inherently incredible.

Although Virtual VA records include an erroneous entry associated with VA outpatient treatment records dated from March 2009 to June 2012, there is no evidence of any additional pertinent VA treatment records requiring additional action as to this matter.  It is significant to note that the Veteran has identified no specific VA treatment during this period pertinent to his claims and the September 2012 supplemental statement of the case noted a review of VA outpatient treatment records showed no causal relationship between his claimed disabilities and an event, injury, or illness related to service.  VA records also show the Veteran was contacted by telephone in September 2012 and informed of the efforts to obtain evidence to assist him in substantiating his claims.  It was further noted that he reported all evidence in his possession had been provided to VA and that he would appreciate a decision in this appeal as soon as possible.  The Board finds that further attempts to obtain additional evidence in this case would be futile.  

VA regulations also provide that a medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held, however, that VA was not required to provide a medical examination when there was no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds an examination to exclude radiation exposure as the etiology of the Veteran's claimed disabilities is not required.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant. 

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Congenital or developmental defects, such as refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  VA General Counsel Precedent Opinion has held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 1990).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition a veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (effective after October 10, 2006); see 71 Fed. Reg. 52,744 (Sept. 7, 2006).  

For certain chronic diseases (including malignant tumors and diabetes mellitus) service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

VA regulations also provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The term radiation-exposed veteran means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii). 

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d) . 

VA regulations provide that in claims involving radiation exposure in which a radiogenic disease first became manifest after service and not manifest to a compensable degree within any applicable presumptive period an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2012).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not have one of the presumptive diseases listed in 38 C.F.R. § 3.309(d)(2), the development procedures provided in 38 C.F.R. § 3.311 may apply if a veteran has a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that skin cancer become manifest five years or more after exposure.  Posterior subcapsular cataracts that become manifest six months or more after exposure will be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1)(iii), (5).  

When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4). 

Where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012).

Dental Disability Claim

VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2012).  It is noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.

Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997); see also 38 C.F.R. § 3.306(b)(1) (2012).  The Federal Circuit has held that a "service trauma" under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d 802, 804 (2010). 

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (before and after February 29, 2012).  Although the regulation was revised during the course of this appeal, there were changes applicable to the present appeal. 

In this case, service treatment records are negative for complaint, diagnosis, or treatment for a dental disorder.  There was no evidence of missing, restorable, or nonrestorable teeth upon discharge examination in December 1953.  

In a December 1954 VA application for outpatient treatment the Veteran reported that he had broken two upper front teeth in service which needed repair.  A February 1955 VA Dental Service determination found he was ineligible for treatment.  

VA treatment records dated in October 1998 noted the Veteran had an old partial upper plate and several broken upper teeth.  Records dated in May 1999 noted he was provided upper and lower dentures.  No opinion as to etiology was provided.  

In correspondence dated in April 2008 the Veteran requested entitlement to compensation for dental disabilities to include loss of teeth and gum disease.  He asserted these disorders were incurred as a result of chemical exposure in service.  

Upon VA examination in August 2012 the Veteran reported that all of his teeth had been removed more than 20 years earlier.  It was the examiner's opinion, including based upon a review of medical literature, that his tooth loss was not due to chemical exposure nor treatment for gonorrhea in 1951.  It was noted that X-rays revealed no pathology with anatomy within normal limits normal for his age.  

Based upon the evidence of record, the Board finds that a dental disorder for VA treatment or compensation purposes is not shown by the evidence of record.  The Veteran contends that he has a dental disability due to chemical or radiation exposure in service; however, he has provided no competent evidence indicating an existing disability or chronic symptom manifestation related to radiation or specific chemical exposure.  The Board finds that, although the Veteran likely had some exposure to chemicals in his duties as a fire fighter during active service, there is no indication of any significant chemical exposure and no credible evidence of any medically significant radiation exposure.  In fact, the service department has reported that there was no evidence of a hazardous exposure incident during his service in Alaska and the August 2012 VA examiner noted the available medical literature revealed no relationship between chemical exposure and tooth loss.  The overall evidence in this case is persuasive that a dental disability was neither incurred in nor aggravated by active service.

The Board acknowledges that, generally, claimants are competent to give evidence about what they experience; for example, to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Laypersons are not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran, however, is not competent to provide an opinion as to whether he had a medically significant amount of exposure to any specific environmental agent nor whether any possible exposure may have resulted in a dental disability.  In the absence of competent evidence of a relationship between a present dental disability and an incident of active service, the Board finds entitlement to service connection is not warranted. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.

Other Service Connection Claims

In this case, service treatment records are negative for complaint, diagnosis, or treatment for bilateral vision loss, diabetes, prostate cancer, or diverticulitis.  Records show the Veteran was treated for gonorrhea in October 1951 and that he reported having had contact recently.  A December 1953 discharge examination revealed a normal clinical evaluation of the eyes, abdomen and viscera, anus and rectum, endocrine system, and genitourinary system.  Visual acuity was 20/20, bilaterally.  

Private medical records dated in April 1978 noted the Veteran had a past history of "ulcergenic disease."  It was noted he was disabled as a result of a work-related back injury.  A review of systems was, in pertinent part, negative.  Records show he underwent cholecystectomy and appendectomy procedures in December 1980.  A March 1984 report noted a diagnosis of abdominal pain, probably peptic ulcer disease.  

VA treatment records dated in October 1998 noted the Veteran had a two year history of diabetes.  A July 1999 report noted diagnoses including type II diabetes mellitus.  A March 2001 report noted diagnoses of prostatic adenocarcinoma.  Diagnoses of refractive error, presbyopia, and bilateral grade 1+ cataracts were provided in May 2001.  A diagnosis of right eye histoplasmosis retinitis was provided in June 2003.  The reports include no opinions as to etiology for these disorders.  

In correspondence dated in April 2008 the Veteran requested entitlement to service connection for bilateral vision loss, diabetes, residuals of prostate cancer to include loss of bladder and bowel control, and diverticulitis.  He asserted these disorders developed as a result of chemical exposure during active service.  He subsequently asserted that he had unspecified disabilities as a result of exposure to jet fuel, fire fighting chemicals, chlorinated solvents, burning magnesium, and radiation.  He indicated he had heard of possible radiation exposure brought to his base by wind from Russia or Amchitka Island.  He provided documents and statements in support of his claim in August 2008 noting that in very rare cases non-specific urethritis could be cause by chemical irritation.  He asserted that the diagnosis of gonorrhea he received in 1951 was a misdiagnosis and that his doctors accused him of lying about not having had sex.  In November 2009, he submitted a copy of an April 2006 Military Munitions Response Program fact sheet which noted environmental concerns at Eareckson Air Station on Shemya Island including potential dioxin-contaminated soil at a former fire training site.  

An April 2012 service department report noted the Veteran's case had been discussed with industrial hygiene experts and that there were no records at the Air Force Medical Support Agency of a hazardous exposure incident at Eareckson Air Station in Alaska during the years from 1952 to 1953.  It was also noted that the Air Force did not previously nor did it now possess, use, or store chemicals know to cause or to have previously caused the spontaneous generation of gonococcal bacteria in exposed persons. 

VA eye examination in August 2012 included diagnoses of histoplasmosis retinitis and senile cataracts.  The examiner noted that ocular histoplasmosis was responsible for the Veteran's right eye vision impairment.  It was noted his cataracts were normal senile related and were not related to any in-service event listed.  

VA diabetes mellitus, prostate cancer, gastrointestinal disorders, and urinary tract conditions examinations in August 2012 included diagnoses of type II diabetes mellitus and cancer, prostate, with loss of urinary control.  The examiner noted the claims file was reviewed and found that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that a review of the record revealed the Veteran was treated for gonorrhea in October 1951 and that a December 1951 noted referred to a penicillin reaction.  The examiner found that there appeared to be no obvious or medically plausible connection between these conditions and diabetes, prostate cancer, loss of bladder control, or diverticulitis.  It was further noted that there was "[n]o other history of a disease or exposure (to a chemical) likely to give rise to these conditions."  The examiner noted an August 2011 statement referred to exposure to firefighting chemicals and that other statements indicated a possible relationship between chemicals and gonorrhea, but that the specific chemicals were not identified and that research could not be conducted to determine a potential relationship to the claimed conditions.  

Based upon the evidence of record, the Board finds as a preliminary matter that the Veteran is not a radiation-exposed veteran and that there is no credible evidence that a radiogenic disease was incurred as a result of any medically significant radiation exposure during active service.  The Board further finds that loss of vision including bilateral cataracts, type II diabetes mellitus, residuals of prostate cancer, loss of bladder control, loss of bowel control, and diverticulitis were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  Cataracts were not manifest within six months of active service (as required for a presumption of service connection due to ionizing radiation exposure) and diabetes mellitus, prostate cancer, and ulcers were not manifest within one year of the Veteran's discharge from active service.  The claimed disabilities in this case are also not demonstrated to have developed as a result of the Veteran's service-connected disabilities (tinnitus and right ear hearing loss).  The August 2012 VA examination opinions are persuasive.  The opinions are shown to have been provided based upon examinations of the Veteran and a substantially accurate review of the evidence of record.  

The Board acknowledges that the Veteran's duties in service included fire fighting and that it may be presumed that he had exposure, to some limited extent, to jet fuel and fire fighting chemicals.  The Board finds, however, that his statements that his gonorrhea in service was not incurred as a result of contact is inconsistent with the records contemporaneous to his treatment in service.  His statements as to having had medically significant radiation/specific chemical exposure are also inconsistent with an April 2012 service department report that there was no evidence of a hazardous exposure incident having occurred in Alaska in 1952 or 1953 and are, therefore, found to be not credible.  The Veteran has not provided competent evidence that his claimed disabilities were incurred as a result of a verified or verifiable event during active service nor may his statements as to etiology be accepted as competent evidence.  See Layno, 6 Vet. App. 465; Rucker, 10 Vet. App. 67.  Therefore, the Board finds his claims must be denied.  The preponderance of the evidence is against his claims.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2012).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

VA regulations provide a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2012).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2012).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI

Numeric designation of hearing impairment based on puretone threshold average and speech discrimination
% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 
Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100) 
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2012).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2012).

In this case, the Veteran's December 1953 discharge examination noted abnormality to the tempanic membranes, but no evidence of perforation.  There was scarring to the posterior, superior quadrant, left.  Hearing acuity to whispered and spoken voice was 15/15, bilaterally.  

On VA examination in March 1954 the Veteran complained of a right ear problem with decreased right ear hearing loss.  The examiner noted the canals were normal.  The right drum was slightly scarred with no perforation.  The left drum was normal.  The diagnosis was impaired hearing, mixed type, right.  

On VA audiological evaluation in January 2010, puretone thresholds, in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
60
75
?
?
87.5
LEFT
70
70
?
?
86.25

Speech audiometry (Maryland CNC) revealed speech recognition ability of  65 percent in the right ear and of 65 percent in the left ear.  The examiner, however, noted the examination was terminated due to failure to improve inter-test reliability.  


On VA audiological evaluation in August 2012, puretone thresholds, in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
55
55
55
55
55
LEFT
55
55
60
65
59

The examiner noted the test results were valid for ratings purposes.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  The diagnoses included bilateral sensorineural hearing loss.  The examiner noted it was less likely that his left ear hearing loss was related to military service.  It was further noted that the Veteran demonstrated significant bilateral hearing loss which would create a difficult work situation under certain circumstances, but that without regard for his age and other physical impairments his hearing loss should not impact his ability to perform all types of physical and sedentary jobs to the degree as to rend him unemployable.  

Based upon the evidence of record, the Board finds that the August 2012 VA audiological evaluation demonstrates the Veteran's service-connected right ear sensorineural hearing loss is manifested by no more than level IV hearing acuity and under applicable VA law for compensation purposes level I hearing acuity for the left ear.  Such designations equate to a 0 percent evaluation.  There is no probative evidence demonstrating a more severe hearing loss disability for VA compensation purposes.  The audiometric testing of record is shown to have adequately evaluated his hearing ability consistent with VA regulations.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Therefore, entitlement to a compensable rating is not warranted.  

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected hearing loss disability is adequately rated under the available schedular criteria and the objective findings of impairment are well documented.  In fact, the August 2012 VA examiner specifically found the Veteran's hearing loss and tinnitus disabilities should not impact his ability to perform all types of physical and sedentary jobs to the degree as to rend him unemployable.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of a service-connected disability or disabilities.  The August 2012 VA examiner's opinion as to this matter is persuasive.  The examiner is shown to have conducted a thorough examination of the Veteran and to have considered all evidence of record.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for loss of teeth, to include gum disease, for dental treatment purposes only, claimed as secondary to in-service chemical exposure, is denied. 

Entitlement to service connection for loss of vision, to include bilateral cataracts, claimed as secondary to in-service chemical exposure, is denied. 

Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to in-service chemical exposure, is denied. 

Entitlement to service connection for prostate cancer, claimed as secondary to in-service chemical exposure, is denied. 

Entitlement to service connection for loss of bladder control, claimed as secondary to prostate cancer and in-service chemical exposure, is denied. 

Entitlement to service connection for loss of bowel control, claimed as secondary to prostate cancer and in-service chemical exposure, is denied. 

Entitlement to service connection for diverticulitis, claimed as secondary to prostate cancer and in-service chemical exposure, is denied. 

Entitlement to a compensable rating for right ear sensorineural hearing loss, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


